Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action of 10-December-2020, Applicant has filed a set of amendments with argument and remarks on 03-February-2021 [herein “Amendments/ Arguments”]. A summary of the amendments follows.
In response to the objection in the Final Office Action to claims 3-6, 11-13, 15 and 19 to the use of the term “and/or” in these claims, the Applicant has modified all of these instances to instead enumerate the combination of the two terms to which the “and/or” was applied (for example, the phrase “transient effects, and/or retention effects” now reads “transient effects, , or transient effects and retention effects”.
Independent claims 1 and 19 have been amended to essentially move the limitations of claims 5 and 6 into each of them by adding the following: “wherein computing the TVS value includes: determining whether any blocks of storage space in the memory which include the pages are experiencing transient effects, retention effects, or transient effects and retention effects, in response to determining that a block is experiencing transient effects, retention effects, or transient effects and retention effects, computing the TVS value for a subset of the pages in the block experiencing transient effects, retention effects, or transient effects and retention effects, in response to determining that none of the blocks are experiencing transient effects, retention effects, or transient effects and retention effects, computing a temporary TVS value for a subset of the pages in each respective block, and combining the temporary TVS values to create the TVS value”.
As a result of this movement of the limitations into independent claims 1 and 19, claims 5 and 6 have been canceled.
As a result of the changes described above, claims 7 and 8 have been modified to depend from claim 1 instead of claim 6.
Claim 19 has also been amended to remove the limitation “, which was replaced by the added limitation described above.
Response to Arguments
 In response to the Final Office Action of 10-December-2020, Applicant has filed a set of amendments with argument and remarks on 03-February-2021 [herein “Amendments/ Arguments”]. In the Amendments/Arguments, Applicant argues that the amendments described above, in particular the addition of the limitations of claim 6 (which had been found to be allowable if stated in independent form in the Final Office Action) into the independent 
Allowable Subject Matter
 Claims 1-4, 7-9, 11-13, 15-17 and 19-20 are allowed.
The following is an Examiner’s statement of reasons for allowance.
The present invention pertains to data storage systems, and more particularly, this invention relates to performing multi-page read operations in non-volatile memory. It comprises a computer-implemented method which includes: receiving a multi-page read request and predicting whether using a multi-plane read operation to read pages of storage space in memory which correspond to the multi-page read request will result in a bit error rate that is in a predetermined range. In response to predicting that using the multi-plane read operation to read the pages will not result in a bit error rate that is in the predetermined range, a threshold voltage shift (TVS) value is computed for the multi-plane read operation. Furthermore, the pages are read using the multi-plane read operation with the computed TVS.
The claimed invention teaches (claim 15 as representative of the allowable independent claims) “a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable, , or readable and executable by a processor to cause the processor to: P201802428US01/TUC1P466- 4 -receive, by the processor, a multi-page read request; predict, by the processor, whether using a multi-plane read operation to read pages of storage space in memory which correspond to the multi-page read request will result in a bit error rate that is in a predetermined range; in response to predicting that using the multi-plane read operation to read the pages will not result in a bit error rate that is in the predetermined range, compute, by the processor, a threshold voltage shift (TVS) value for the multi-plane read operation; and read, by the processor, the pages using the multi-plane read operation with the computed TVS, wherein computing the TVS value includes: determining whether any blocks of storage space in the memory which include the pages are experiencing transient effects, , or transient effects and retention effects; in response to determining that a block is experiencing transient effects, , or transient effects and retention effects, computing the TVS value for a subset of the pages in the block experiencing transient effects, , or transient effects and retention effects;”
	The prior art of record (U.S. Patent 9761308 (Cometti) in view of U.S. Patent Publication 20060218359 (Sanders et al.) [herein “Sanders”], and further in view of U.S. Patent Publication 20130173847 (Sprouse et al.) [herein “Sprouse”]) teaches “a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable, , or readable and executable by a processor to cause the processor to: P201802428US01/TUC1P466- 4 -receive, by the processor, a multi-page read request; predict, by the processor, whether using a multi-plane read operation to read pages of storage space in memory which correspond to the multi-page read request will result in a bit error rate that is in a predetermined range; in response to predicting that using the multi-plane read operation to read the pages will not result in a bit error rate that is in the predetermined range, compute, by the processor, a threshold voltage shift (TVS) value for the multi-plane read operation; and read, by the processor, the pages using the multi-plane read operation with the computed TVS, wherein computing the TVS value includes: determining whether any blocks of transient effects, , or transient effects and retention effects; in response to determining that a block is experiencing transient effects, , or transient effects and retention effects, computing the TVS value for a subset of the pages in the block experiencing transient effects, , or transient effects and retention effects;”.
	The prior art of record fails to teach “in response to determining that a block is experiencing transient effects, , or transient effects and retention effects, computing the TVS value for a subset of the pages in the block experiencing transient effects, , or transient effects and retention effects;”  and also fails to teach “P201802428US01/TUC1P466- 5 -in response to determining that none of the blocks are experiencing transient effects, , or transient effects and retention effects, compute, by the processor, a temporary TVS value for a subset of the pages in each respective block; and combine, by the processor, the temporary TVS values to create the TVS value”.
	As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention.
	The same reasoning applies to the amended versions of independent claims 1 and 19. As a result, all dependent claims now incorporate the limitation described above and claims 1-4, 7-9, 11-13, 15-17 and 19-20 are found allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.W./Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111